         Case 1:17-cv-08632-VEC Document 23 Filed 11/01/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
———————————————————————————X
THE ANNUITY, PENSION, WELFARE AND TRAINING
FUNDS OF THE INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 14-14B, AFL-CIO BY THEIR TRUSTEES
EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN                           ORDER OF
CRONIN, DON DeNARDO, KENNETH KLEMENS, JR.,                                 VOLUNTARY
JOHN F. O’HARE, DENISE M. RICHARDSON and ERNESTO                           DISMISSAL
TERSIGNI,
                 -and-                                                     17-CIV-8632 (VEC)

THE ANNUITY, WELFARE AND APPRENTICESHIP
SKILL IMPROVEMENT & SAFETY FUNDS OF THE
INTERNATIONAL UNION OF OPERATING ENGINEERS
LOCAL 15, 15A, 15C & 15D, AFL-CIO, BY THEIR
TRUSTEES JAMES T. CALLAHAN, THOMAS A.
CALLAHAN, MICHAEL SALGO and DENISE M.
RICHARDSON and CENTRAL PENSION FUND OF THE
INTERNATIONAL UNION OF OPERATING ENGINEERS,
BY ITS CHIEF EXECUTIVE OFFICER MICHAEL R.
FANNING,

                                     Plaintiffs,
                      -against-

NAVILLUS TILE, INC. d/b/a NAVILLUS CONTRACTING,
ADVANCED CONTRACTING SOLUTIONS LLC d/b/a
ACS-NY LLC, TIME SQUARE CONSTRUCTION, INC.
and HDK CONSTRUCTION, LLC,

               Defendants.
———————————————————————————X

       Pursuant to F.R.C.P. 41(a)(1) of the Federal Rules of Civil Procedure, each of the

Plaintiffs named herein, by their counsel, BRADY McGUIRE & STEINBERG, P.C., hereby give

notice that the above-captioned matter is voluntarily dismissed as against Defendants

NAVILLUS TILE, INC. d/b/a NAVILLUS CONTRACTING, ADVANCED CONTRACTING
        Case 1:17-cv-08632-VEC Document 23 Filed 11/01/18 Page 2 of 2



SOLUTIONS LLC d/b/a ACS-NY LLC, TIME SQUARE CONSTRUCTION, INC. and HDK

CONSTRUCTION, LLC.

Dated: Tarrytown, New York
       November 1, 2018
                                         Respectfully submitted,

                                         BRADY McGUIRE & STEINBERG, P.C.

                                         /s/ James M. Steinberg, Esq.
                                         __________________________________
                                   By:   James M. Steinberg (JS-3515)
                                         Attorneys for Plaintiffs
                                         303 South Broadway, Suite 234
                                         Tarrytown, New York 10591
                                         (914) 478-4293

SO ORDERED:

_______________________________
The Honorable Valerie E. Caproni
United States District Judge
